Citation Nr: 0906068	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-35 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to type II diabetes 
mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to type II diabetes 
mellitus.

4.  Entitlement to service connection for a heart disorder, 
to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1967 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In November 2006, the veteran indicated that he desired to 
attend an unspecified hearing.  In August 2008, the veteran's 
representative wrote that the veteran was withdrawing his 
request for a hearing.  


FINDINGS OF FACT

1.  The veteran was stationed at Osan Air Base Camp in South 
Korea from May 1968 to June 1969; there is no objective 
evidence of actual exposure to herbicides, to include Agent 
Orange.

2.  As the appellant did not serve in Vietnam, or in one of 
the specified units in South Korea that have been determined 
to have been exposed to herbicides, to include Agent Orange, 
within a specific time frame, he is not entitled to a 
presumption of exposure to herbicides, to include Agent 
Orange, during such service, or a presumption of service 
connection for type II diabetes mellitus or peripheral 
neuropathy due to such exposure.

3.  Type II diabetes mellitus was not present during active 
duty and is not shown by competent medical evidence to be 
linked to a disease or injury in service and it was not 
manifested within the first post-service year.  

4.  Diabetic retinopathy was not present during active duty 
and is not shown by competent medical evidence to be linked 
to a disease or injury in service; as service connection for 
type II diabetes mellitus has not been established, there is 
no legal basis for a grant of service connection for diabetic 
retinopathy as secondary to type II diabetes mellitus.

5.  Peripheral neuropathy was not present during active duty 
or within one year of discharge and is not shown by competent 
medical evidence to be linked to a disease or injury in 
service; as service connection for type II diabetes mellitus 
has not been established, there is no legal basis for a grant 
of service connection for peripheral neuropathy as secondary 
to type II diabetes mellitus.

6.  A heart disorder was not present during active duty or 
within one year of discharge and is not shown by competent 
medical evidence to be linked to a disease or injury in 
service; as service connection for type II diabetes mellitus 
has not been established, there is no legal basis for a grant 
of service connection for a heart disorder as secondary to 
type II diabetes mellitus. 


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).

2.  Diabetic retinopathy was not incurred in or aggravated by 
military service and is not secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).  

3.  Peripheral neuropathy was not incurred in or aggravated 
by military service and is not secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).  

4.  A heart disorder was not incurred in or aggravated by 
military service and is not secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in April 2003 and 
August 2006 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
service connection for the disabilities on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  To the 
extent that the VCAA letters did not specifically inform the 
veteran of claims based on herbicide exposure for veterans 
who served in Korea, the Board notes that the supplemental 
statements of the case specifically enumerated the units 
found to be involved.  The veteran has submitted argument 
specifically addressing which military unit he was assigned 
to while in Korea as well as other pertinent argument 
regarding the herbicide claims.  The Board finds that the 
veteran has actual knowledge of the evidence required to 
warrant entitlement to service connection based on herbicide 
exposure while serving in Korea.  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the April 2003 and August 2006 
VCAA letters and he was also provided with notice of the 
types of evidence necessary to establish an effective date or 
a disability evaluation for the issues on appeal in a 
September 2006 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The service treatment records and VA and private 
clinical records have been associated with the claims file.  
Records from the Social Security Administration have also 
been obtained.  The veteran has not been afforded VA 
examinations in connection with his claims.  As found below, 
however, there is no competent evidence of the presence of 
the disabilities on appeal in the service treatment records 
or for years thereafter.  The service treatment records 
actually indicate that the veteran did not have any 
significant disabilities at the time of discharge.  It would 
not be beneficial to the veteran's claims to afford him VA 
examinations to determine the etiology of his claimed 
disabilities.  This is because any opinion which may link the 
disabilities to the veteran's active duty service would be 
based on speculation as there is no evidence of an in-service 
injury or disease.  Service connection cannot be granted 
based on speculative evidence.  As further noted below, the 
Board finds that the veteran has not been exposed to 
herbicides while on active duty.  Any examination based on 
his herbicide claim would not result in any probative 
evidence.  The Board finds the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues on appeal.  In July 2008, the veteran reported 
that he did not have any further evidence to submit in 
support of his claims.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.


Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Service connection for certain diseases, such as diabetes 
mellitus, cardiovascular-renal disease, including 
hypertension, and organic diseases of the central nervous 
system, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, to include type II 
diabetes mellitus and acute and subacute peripheral 
neuropathy (transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset) will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than ones listed in 38 C.F.R. § 3.309(a), 
however, will be considered chronic.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116; 38 C.F.R. § 3.307(a).

The United States Department of Defense ("DOD") has confirmed 
that Agent Orange was used from April 1968 through July 1969 
along the demilitarized zone ("DMZ") in Korea.  If it is 
determined that a veteran who served in Korea during this 
time period belonged to one of the units identified by DOD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e) will apply.  See MR21- 1MR, Part VI, 
Chapter 2, Section B.

Pursuant to 38 C.F.R. § 3.309(e), type II diabetes mellitus 
manifested to a degree of 10 percent at any time after 
service shall be service connected, if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.

Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to herbicide exposure.

The Board finds that service connection is not warranted for 
type II diabetes mellitus on a direct basis.  The first 
competent evidence of record of the presence of type II 
diabetes mellitus is dated many years after the veteran's 
discharge.  The service treatment records were silent as to 
complaints of, diagnosis of or treatment for type II diabetes 
mellitus.  No pertinent abnormalities were noted on the pre-
induction examination which was conducted in July 1967.  
Similarly, no pertinent abnormalities were noted on the 
report of the separation examination which was conducted in 
June 1969.  Clinical evaluation of all systems was determined 
to be normal at that time.  

A letter from a private physician dated in May 1975 reveals 
the veteran denied having diabetes at that time.  

The first competent evidence of the presence of diabetes 
mellitus is a VA clinical record dated in September 1992.  
Subsequent medical records include assessments and diagnoses 
of the disability.  Significantly, none of the medical 
evidence of record directly links the diabetes mellitus to 
the veteran's active duty service other than via exposure to 
herbicides.  No health care provider has provided an opinion 
indicating that the currently existing diabetes mellitus was 
incurred during or aggravated by the veteran's active duty 
service.  The veteran has not alleged that he was treated for 
the disorder while on active duty.  Service connection is not 
warranted for type II diabetes mellitus on a direct basis.  

There is no competent evidence of the presence of type II 
diabetes mellitus to a compensable degree within one year of 
the veteran's discharge from active duty.  As noted above, 
the first competent evidence of the presence of type II 
diabetes mellitus is dated in 1992 which is more than 20 
years after the veteran's discharge.  The veteran has not 
alleged that he had type II diabetes mellitus within one year 
of discharge.  Service connection for type II diabetes 
mellitus on a presumptive basis is not warranted.

There is no continuity of symptomatology of diabetes mellitus 
from the time of discharge.  The veteran has not alleged such 
a fact pattern.  As noted above, the first diagnosis of the 
disorder was dated years after the veteran's discharge.  

The veteran has argued that his type II diabetes mellitus was 
etiologically linked to his exposure to herbicides while 
serving in Korea.  An October 2003 Report of Contact 
indicates the veteran reported he was exposed to herbicides 
in Korea while working as a radio controller on top of a 
mountain near Kwanju, South Korea.  He indicated that planes 
were constantly flying overhead, spraying herbicides.  He 
also reported he had exposure as a result of traveling 
through South Korea on roads which were sprayed with 
herbicides.  The veteran was asked to limit the time frame in 
which he was reportedly exposed to herbicide but refused.  He 
reported he was in Korea for 13 months and was continuously 
exposed.  

Service personnel records show that the veteran was assigned 
to Headquarters Battery, 38th Artillery Brigade, in Korea 
from May 1968 to June 1969.  His principal duties were radio 
relay operator and senior radio relay operator.  There was no 
evidence in the service personnel records indicating that the 
veteran was assigned to any temporary duty assignments.  The 
record demonstrates that the veteran served in Korea when 
herbicides were used.  The claim for service connection for 
diabetes mellitus based on herbicide exposure must be denied, 
however, as the evidence of record does not demonstrate that 
the veteran was assigned to a military formation which DOD 
has determined was exposed to herbicides.  

In June 2004, the United States Army and Joint Services 
Records Research Center (JSRRC) (formerly, United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
reported that chemical herbicides were used along the 
southern boundary of the Demilitarized Zone (DMZ) during the 
1967-1968 period by the Republic of Korea Armed Forces.  No 
U.S. personnel were actually involved in the application.  
USACRUR reported that the unit the veteran was assigned to 
while in Korea, the 38th Artillery Brigade, was stationed at 
Osan Air Base which was located about 48 miles from the DMZ.  
USASCRUR determined that the veteran was not in the vicinity 
where Agent Orange was applied.  

The Board notes the veteran has argued in July 2008 that he 
was assigned to the 38th Artillery Brigade and that the 38th 
Artillery Brigade is one of the units that DOD has determined 
was exposed to herbicides.  The veteran is correct in 
reporting that the 38th Artillery Brigade was one of the 
units which DOD found was exposed, but this was the 5th 
Battalion of the 38th Artillery.  The veteran was assigned to 
Headquarters Battery of the 38th Artillery Brigade.  The 
veteran has never alleged that he was assigned to the 5th 
Battalion of the 38th Artillery and there is no objective 
evidence of record to support such a finding.  The veteran 
has only argued that VA did not know which outfit he was 
assigned to.  The Board notes that JSRRC was provided with a 
copy of the veteran's pertinent personnel records which 
included duty assignments while in Korea.  The Board assumes 
that JSRRC took into account these records when finding that 
the veteran was not assigned to a unit which was exposed to 
herbicides.  The fact that JSRRC specifically enumerated an 
assigned base where the veteran's unit was located is given 
great probative weight by the Board in concluding that JSRRC 
did, in fact, take into account the veteran's personnel 
records when making its determination.  Again, the Board 
notes that the veteran has not alleged that he was a member 
of the 5th Battalion of the 38th Artillery.  He has only 
reported that he was assigned to the 38th Artillery.  

The only evidence of record which indicates that the veteran 
was exposed to herbicides while on active duty is his own 
allegations.  The Board places greater probative weight on 
the findings of JSRRC over the veteran's allegations as the 
JSRRC findings were based on a review of objective military 
records which were prepared specifically to determine if such 
exposure occurred based on studies of unit records and of the 
areas sprayed with herbicides.  

As the preponderance of the evidence demonstrates that the 
veteran was not exposed to herbicides during service, there 
can be no presumption that the veteran's type II diabetes 
mellitus is the result of herbicide exposure.  Accordingly, 
presumptive service connection for type II diabetes mellitus 
as secondary to herbicide exposure is not warranted.  


Entitlement to service connection for diabetic retinopathy, 
to include as secondary to type II diabetes mellitus.

The Board finds that service connection is not warranted for 
diabetic retinopathy on a direct basis.  The service 
treatment records were silent as to complaints of, 


diagnosis of or treatment for problems with the veteran's 
eyes.  No pertinent abnormalities were noted on the pre-
induction examination which was conducted in July 1967.  In 
November 1967, the veteran's vision was determined to be 
20/20 bilaterally.  No pertinent abnormalities were noted on 
the report of the separation examination which was conducted 
in June 1969.  Clinical evaluation of all systems was normal.  
The veteran's distant vision was determined to be 20/17 
bilaterally at that time.  Furthermore, on the Report of 
Medical History which the veteran completed in June 1969, he 
denied having or ever having had eye trouble.  As noted 
above, the service treatment records were also negative for 
any complaints of, diagnosis of or treatment for diabetes 
mellitus.  

The first competent evidence of record of the presence of eye 
disorders is dated decades after the veteran's discharge.  A 
March 1997 VA clinical record includes a pertinent complaint 
of a gradual decrease in vision.  The pertinent impression 
was diabetes mellitus with no significant retinopathy.  A VA 
clinical record dated in November 2002 includes a pertinent 
assessment of no diabetic retinopathy.  The veteran informed 
the clinician that he had had blurry vision for a few years.  
Cataract surgery for the right eye was performed in September 
2005.  An April 2006 VA clinical record includes pertinent 
diagnosis of diabetes mellitus type II with neuropathy and 
retinopathy in the right eye.  A VA clinical record dated in 
November 2006 included pertinent assessments of mild non-
proliferative diabetic retinopathy of the right eye but not 
the left, age related cataracts of the left eye, pseudophakia 
of the right eye.  Significantly, none of the medical 
evidence of record etiologically links a currently existing 
eye disorder to the veteran's active duty service on a direct 
basis.  Furthermore, there is no continuity of symptomatology 
of eye problems from the veteran's discharge to the present.  
The veteran has not alleged such a fact pattern.  Service 
connection for diabetic retinopathy is not warranted on a 
direct basis.  

The veteran has claimed that his retinopathy is secondary to 
his diabetes mellitus.  The Board finds the medical evidence 
of record supports this characterization.  However, in view 
of the Board's decision denying service connection for type 
II diabetes mellitus, as noted above, there is no legal basis 
for granting service 


connection for retinopathy as secondary to diabetes mellitus.  
Where, as here, service connection for the primary disability 
has been denied, the veteran cannot establish entitlement to 
service connection, pursuant to 38 C.F.R. § 3.310(a), for a 
secondary condition.  Under these circumstances, the Board 
must deny that aspect of the claim for secondary service 
connection for hypertension as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Entitlement to service connection for peripheral neuropathy, 
to include as secondary to type II diabetes mellitus.

The Board finds that service connection is not warranted for 
peripheral neuropathy on a direct basis.  The service 
treatment records were silent as to complaints of, diagnosis 
of or treatment for peripheral neuropathy.  No pertinent 
abnormalities were noted on the pre-induction examination 
which was conducted in July 1967.  No pertinent abnormalities 
were noted on the report of the separation examination which 
was conducted in June 1969.  Clinical evaluation of all 
systems was normal.  

The first competent evidence of record of the presence of 
peripheral neuropathy is dated years after the veteran's 
discharge.  A June 2002 VA clinical record includes an 
assessment of diabetic neuropathy.  The veteran complained of 
numbness and burning in the feet.  A September 2002 letter 
from a VA health care professional includes the annotation 
that the veteran had diabetes mellitus type II and peripheral 
neuropathy which were related to Agent Orange.  A September 
2002 Agent Orange examination includes pertinent assessments 
of type II diabetes mellitus which could be related to Agent 
Orange and mild peripheral neuropathy secondary to diabetes 
mellitus.  It was noted in the examination report that the 
veteran served in Vietnam from 1968 to 1969 and that he 
recalled the spraying of Agent Orange.  A November 2002 VA 
clinical record includes a pertinent assessment of bilateral 
peripheral neuropathy secondary to diabetes mellitus.  The 
veteran reported problems with neuropathy of the bilateral 
lower legs and feet at that time.  An April 2005 VA clinical 
record reveals the veteran was being evaluated for peripheral 
neuropathy which was suspected to be diabetic peripheral 
neuropathy.  It was noted that it 


appeared that the veteran had also been exposed to Agent 
Orange while in the service.  The pertinent impression was 
peripheral neuropathy with clinical history, examination and 
diagnostic studies suggestive of mixed sensori-motor, axonal 
and demyelinating peripheral neuropathy.  It suspected that 
both Agent Orange and diabetes mellitus were responsible.  An 
April 2006 VA clinical record includes pertinent diagnosis of 
diabetes mellitus type II with neuropathy and retinopathy in 
the right eye.  

Significantly, none of the medical evidence of record links 
peripheral neuropathy directly to the veteran's active duty 
on a direct basis.  To the extent that the medical evidence 
links this disorder to herbicides, the Board has found, as 
noted above, that the preponderance of the evidence of record 
demonstrates that the veteran was not exposed to herbicides.  
Any diagnosis which links peripheral neuropathy to herbicide 
exposure while on active duty cannot support a grant of 
service connection.  A medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993)

There is no competent evidence of record documenting the 
presence of peripheral neuropathy to a compensable degree 
within one year of the veteran's discharge which would allow 
for the grant of service connection on a presumptive basis.  
He has not alleged such a fact pattern.  As noted above, the 
first competent evidence of the presence of peripheral 
neuropathy is dated years after the veteran's discharge.  

The veteran has claimed that his peripheral neuropathy is 
secondary to his type II diabetes mellitus.  However, in view 
of the Board's decision denying service connection for type 
II diabetes mellitus, as noted above, there is no legal basis 
for granting service connection for peripheral neuropathy as 
secondary to diabetes mellitus.  Where, as here, service 
connection for the primary disability has been denied, the 
veteran cannot establish entitlement to service connection, 
pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  
Under these circumstances, the Board must deny that aspect of 
the claim for secondary service connection for peripheral 
neuropathy as without legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


Entitlement to service connection for a heart disorder, to 
include as secondary to type II diabetes mellitus.

The Board finds that service connection is not warranted for 
a heart disorder on a direct basis.  There is no competent 
evidence of record demonstrating the presence of a heart 
disorder in the service treatment records.  Other than an 
allegation of the presence of rheumatic fever prior to active 
duty, the service treatment records were silent as to 
complaints of, diagnosis of or treatment for cardiac 
problems.  No pertinent abnormalities were noted on the pre-
induction examination which was conducted in July 1967.  
Blood pressure was recorded as 132/78.  On a Report of 
Medical History completed by the veteran at the same time, he 
indicated that he had or had had rheumatic fever but denied 
having or ever having had high blood pressure.  No pertinent 
abnormalities were noted on the report of the separation 
examination which was conducted in June 1969.  Clinical 
evaluation of all systems was normal.  Blood pressure was 
130/70.  On the Report of Medical History the veteran 
completed in June 1969, he denied having or ever having had 
rheumatic fever as well as high blood pressure.   

The first competent evidence of record of the presence of a 
heart disorder is dated at least five years after the 
veteran's discharge.  A letter from a private physician dated 
in May 1975 reveals the veteran reported non-radiating chest 
pain which was not related to exertion.  He denied diabetes.  
A chest X-ray revealed that the heart diameter was within 
normal limits.  The pertinent diagnosis was hypertension.  

A July 1975 letter from a private physician indicates the 
veteran reported a history of rheumatic fever at the age of 
five.  The pertinent diagnosis was residual rheumatic disease 
with paroxysmal arrhythmia and runs of atrial flutter 
fibrillation.  

On VA examination in October 1975, the veteran reported chest 
pain and shortness of breath.  He informed the examiner that 
he was told he had high blood pressure in June 1975 as well 
as rheumatic fever at the age of five.  Examination of the 
heart was clinically normal.  The pertinent diagnoses were 
mild to moderately severe hypertension, hear disease not 
found, left ventricular enlargement and alleged history of 
rheumatic fever without residuals noted.  

A December 1975 letter from a private physician includes a 
pertinent assessment of hypertensive cardiovascular disease 
with cardiac enlargement.  

An April 1977 VA examination resulted in diagnoses of 
hypertensive vascular disease and heart disease not found 
clinically.  

In April 1998, the veteran complained of intermittent burning 
and numbness in the feet.  Diagnoses included diabetes 
mellitus, stable angina and early diabetic peripheral 
vascular disease.  

Numerous clinical records dated subsequent to April 1998 
include complaints of, diagnosis of and treatment for various 
heart disorders.  Significantly none of the medical evidence 
of record links a heart disorder to the veteran's active duty 
service on a direct basis.  The veteran has not alleged such 
a link.  Service connection is not warranted for a heart 
disorder on a direct basis.  

There is no competent evidence of cardiovascular-renal 
disease, to include hypertension, to a compensable degree 
within one year of the veteran's discharge from active duty 
which would allow for a grant of service connection on a 
presumptive basis.  As set out above, the first evidence of 
the presence of a heart disorder is dated at least five years 
after the veteran's discharge.  Service connection for a 
heart disorder is not warranted on a presumptive basis.

The veteran has claimed that he currently has a heart 
disorder which is secondary to his type II diabetes mellitus.  
The Board finds there is no legal basis for granting service 
connection for a heart disorder as secondary to type II 
diabetes mellitus.  Where, as here, service connection for 
the primary disability has been denied, the veteran cannot 
establish entitlement to service connection, pursuant to 38 
C.F.R. § 3.310(a), for a secondary condition.  Under these 
circumstances, the Board must deny that aspect of the claim 
for secondary service connection for a heart disorder as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


Conclusion

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disabilities currently on appeal.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for diabetic retinopathy is denied.

Service connection for peripheral neuropathy is denied.

Service connection for a heart disorder is denied



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


